Citation Nr: 1545507	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  94-36 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

3.  Entitlement to service connection for hypertension, to include as secondary to the service-connected residuals of a transsphenoidal hypophysectomy of a pituitary tumor.

4.  Entitlement to an effective date earlier than July 13, 1998, for the grant of service connection for tinnitus, to include whether there was clear and unmistakable error (CUE) in June 27, 1994, and December 15, 1999, rating decisions.

5.  Whether there was CUE in a June 27, 1994, rating decision that denied service connection for hearing loss.

(The issues of increased evaluations for limitation of motion of the lumbar spine for the period prior to July 8, 2003; for degenerative disc disease of the cervical spine from July 8, 2003; for residuals of a transsphenoidal hypophysectomy of a pituitary tumor; for postoperative residuals of an incisional hernia; for entitlement to special monthly compensation at the housebound rate; and for entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) are addressed in a separate decision.]


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to March 1975, from December 1974 to December 1979, and from October 1983 to August 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July 2009 and March 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that when the Veteran claimed clear and unmistakable error in the June 1994 rating decision denying service connection for hearing loss, the RO also treated that claim as a petition to reopen.  In the March 2012 rating decision, as well as the May 2012 Statement of the Case, the RO adjudicated both a petition to reopen as well as the CUE claim.  The Board will do so as well; accordingly, the Board has set forth the issues on the title page to include both the Veteran's clear and unmistakable error claim as well the petition to reopen.  

In May 2011 and December 2013, the Board remanded the issue of service connection for hypertension for further development.  Regrettably, as discussed below, another remand is necessary for this issue.  
This appeal was processed using VA's Veterans Benefits Management System (VBMS), which is a paperless claims processing system, so entirely electronic.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of these systems allows VA to leverage information technology in order to more quickly and accurately decide Veterans' claims for benefits.  Because the current appeal was processed as part of the VBMS, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of service connection for hypertension, to include as secondary to the service-connected residuals of a transsphenoidal hypophysectomy of a pituitary tumor being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  Whereas, instead, as mentioned, the Board is going ahead and deciding the claims concerning the petitions to reopen service connection for PTSD and hearing loss, an earlier effective date for tinnitus, CUE in a rating decision denying service connection for hearing loss, as well as service connection for hearing loss.  


FINDINGS OF FACT

1.  The March 1996 rating decision that denied service connection for PTSD, was not appealed and is final.
 
2.  Additional evidence associated with the claims file since the March 1996 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and/or does not raise a reasonable possibility of substantiating the claim.

3.  The June 1994 rating decision that denied service connection for hearing loss was not appealed and is final.

4.  However, additional evidence associated with the claims file since the June 1994 rating decision as it pertains to hearing loss relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

5.  An original claim seeking service connection for "hearing loss, moderate, high frequency" was received in October 1993; there was no mention of tinnitus or ringing or other noise in the ears.  

5.  By an unappealed rating decision dated in June 1994, the RO did not address tinnitus; that decision did not involve CUE as it pertains to tinnitus as it was not fatally flawed or undebatably erroneous considering the evidence then of record and statutes and regulations then in effect.

6.  The Veteran served on active duty for his last period of service from October 1983 to August 1993, but did not file his claim for service connection for tinnitus until July 13, 1998, so well more than one year after his discharge from service.

7.  There is no communication of record prior to July 13, 1998, that can reasonably be construed as a formal or informal claim for entitlement to VA compensation benefits based on tinnitus.

8.  By an unappealed rating decision dated December 15, 1999, the RO assigned an effective date of July 13, 1998, for the grant of service connection of tinnitus; that decision did not involve CUE as it pertains to tinnitus as it was not fatally flawed or undebatably erroneous considering the evidence then of record and statutes and regulations then in effect.

9.  The Veteran has not alleged that either the correct facts as they were known at the time of the June 1994 rating decision that denied service connection for hearing loss were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.

10.  Hearing loss was not present during service, was not manifest within one year of discharge from service, and currently diagnosed hearing loss did not develop as a result of any incident during service- including especially exposure to loud noise.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).
 
3.  The June 1994 rating decision for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).
 
4.  New and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for the award of an effective date earlier than July 13, 1998, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2015).  

6.  CUE in the June 27, 1994, rating decision that did not adjudicate a claim for service connection for tinnitus as well as in the December 15, 1999, rating decision establishing an effective date of July 13, 1998, has not been established.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).

7.  The Veteran's claim of CUE in the June 27, 1994, rating decision that denied service connection for hearing loss is not a valid claim.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).
8.  Hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claim Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the Veteran's CUE claims, the Court has specifically held that the VCAA has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002).  See, too, 38 U.S.C.A. §§ 5109A(a) , 7111(a); 38 C.F.R. §§ 20.1400-20.1411 (2015).

As for the other issues being decided, the Veteran was notified in letters dated in March 2010 and February 2012 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection, to include the need to submit new and material evidence to reopen the claims of entitlement to service connection for PTSD and hearing loss, as well as advising the Veteran of the basis for the prior denials of service connection for those disabilities.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, Social Security Administration (SSA) records, and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in October 2011, November 2011, and February 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the Statement of the Case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c)(1) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2015).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


	1.  PTSD 

Service connection for stress syndrome was denied in a June 1994 rating decision as the evidence did not show complaints of, or treatment for, stress syndrome.  The Veteran did not appeal that denial.  However, additional evidence pertinent to that issue was received during the appeal period.  A rating decision considering the additional evidence in March 1996 denied service connection for PTSD as the evidence did not show a diagnosis of PTSD.  The Veteran also did not appeal that denial.  Later, in December 2008, the Veteran filed a new claim.  

Relevant evidence of record at the time of the March 1996 decision consisted of the Veteran's STRs, post-service medical records, VA examinations in January 1994 and February 1995, and the Veteran's contentions.  His STRs showed treatment for an altered mental status beginning in 1992.  An October 1992 neuropsychological evaluation, as well as other treatment records, reveal a diagnosis of organic mental disorder, not otherwise specified (NOS).  There is no diagnosis of PTSD, or any other axis I psychiatric disorder other than organic mental disorder, NOS in the Veteran's STRs.  At the January 1994 VA examination, the Veteran was diagnosed with organic mental syndrome.  Post-service treatment records include a December 1994 neuropsychological evaluation in which the Veteran was again diagnosed with organic mental disorder, NOS.  The February 1995 VA examination shows a diagnosis of minimal cognitive dysfunction previously described as mild organic brain syndrome.  There is no indication in any of the Veteran's treatment records showing a diagnosis of PTSD.  

Accordingly, at the time of the denial in 1996, the claims folder contained no competent evidence of a diagnosis of PTSD.  Thus, the RO denied the claim for service connection.  The Veteran did not appeal the RO's decision and that denial became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).  

In reaching the conclusion that the March 1996 decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362.  Here, no additional material evidence pertinent to the issue was received within the relevant time period of the 1996 decision.  The March 1996 rating decision is thus final.  

The relevant evidence received since the March 1996 denial consists of personnel records, additional treatment records, SSA records, VA examinations in November 1999, September 2008, November 2011, and February 2014, and the Veteran's contentions.  His treatment records continue to fail to show a diagnosis of PTSD.  No psychiatric disorder was diagnosed at the November 1999 VA examination.  The Veteran was diagnosed with dementia and anxiety disorder at the September 2008 and November 2011 VA examinations; he was also diagnosed with personality disorder NOS at the 2011 examination.  The September 2008 examination report shows that testing suggested significant PTSD symptoms for criteria B and D, but not for C.  

The 2011 examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria.  The November 2011 examiner opined that the Veteran had some symptoms of PTSD that were diagnosed as an anxiety disorder.  The examiner opined that they did not see full criteria for PTSD aside from the symptoms that were accounted for by the anxiety disorder.  The examiner further opined that the Veteran's symptoms did not meet criterion A for PTSD.  The 2008 and 2011 examiners both opined that the Veteran's anxiety disorder was based, in part, on the Veteran's reported in-service stressors.  The February 2014 VA examination shows a diagnosis of major neurocognitive disorder and other specified trauma and stressor-related disorder.  The examiner opined that the Veteran did not currently meet the full PTSD criteria due to lack of numbing symptoms.  The Veteran has contended that the September 2008 examiner implied that he had PTSD.  See, e.g., March 2010 statement.  

In this case, the newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of service connection for PTSD.  The additional evidence received fails to show a current diagnosis of PTSD.  As for the Veteran's other diagnosed psychiatric disorders, he is already service connected for organic mental syndrome and anxiety disorder.  Although the Veteran's statements show that the 2008 examiner implied a diagnosis of PTSD, the actual examination report does not show such diagnosis.  Moreover, the same examiner also performed the 2014 examination, which again did not show a diagnosis of PTSD.  While the Veteran's statements, treatment records, and VA examinations are new, they are not material since they fail to show that a current diagnosis of PTSD.  The other diagnosed psychiatric disorders are already service-connected.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's application to reopen this previously denied issue. 

	2.  Hearing Loss

Service connection for hearing loss was denied in a June 1994 rating decision as the evidence did not show that the Veteran's hearing acuity was a disability as per VA's standards.  The Veteran did not appeal that denial.  Later, in April 2010, the Veteran filed a new claim.  

Relevant evidence of record at the time of the June 1994 decision consisted of the Veteran's STRs, post-service medical records, a VA examination in January 1994, and the Veteran's contentions.  His STRs and the January 1994 VA examination did not show a hearing loss disability as per 38 C.F.R. § 3.385.  There is no indication in any of the Veteran's treatment records showing a hearing loss disability as per VA's standards.

Accordingly, at the time of the denial in 1994, the claims folder contained no competent evidence of a hearing loss disability as defined by VA.  Thus, the RO denied the claim for service connection.  The Veteran did not appeal the RO's decision and that denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

In reaching the conclusion that the June 1994 decision is final, the Board is cognizant of the holding of the Federal Circuit in Bond, 659 F.3d 1362.  Here, no additional material evidence pertinent to the issue was received within the relevant time period of the 1994 decision.  Additionally, for the reasons set forth below, the Board is dismissing the Veteran's CUE claim.  The June 1994 rating decision is thus final.  

The relevant evidence received since the June 1994 denial consists of personnel records, additional treatment records, SSA records, and VA examinations in September 1998 and October 2011.  The September 1998 VA examination continued to show that the Veteran's hearing acuity was not a disability as per VA's standards.  The October 2011 VA examination, however, did show a bilateral hearing loss disability as per VA's standards.  

The evidence of record obtained since the June 1994 decision, particularly the October 2011 examination report, shows that the Veteran has a current hearing loss disability as per VA's standards.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  In finding that a reopening is warranted, as opposed to reconsideration in light of personnel records being received, the personnel records do not show hearing loss as defined by VA's standards.  Consequently, they are not relevant as to whether the Veteran has hearing loss as per VA's standards, the reason the Veteran's claim was initially denied.  Therefore, a reopening as opposed to reconsideration is warranted.  

Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  As the RO also reopened the Veteran's claim and considered the underlying service connection issue, the Veteran is not harmed by the Board also addressing service connection for hearing loss below.


Earlier Effective Date and CUE

	1.  Tinnitus 

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2015).

The Board notes that a specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2015).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE)).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a).  A determination of CUE is a three-pronged test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It is not just any error but rather it is the sort of error that, had it not been made, would have manifestly changed the outcome of the rating decision so that the benefit sought would have been granted.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to see how either failure in 'duty to assist' or failure to give reasons or bases could ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding that failure to fulfill duty to assist cannot constitute clear and unmistakable error).  It is not simply a disagreement with how the facts were weighed or evaluated.  Rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell at 313.

A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  For a claimant to successfully establish a valid claim of CUE in a final RO rating decision, he must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

The Board observes that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of clear and unmistakable error.  Caffrey at 382.  Even if it were error for the RO to have failed to obtain private treatment records or to schedule VA examination, such errors do not amount to CUE.  CUE is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not CUE.  Id. 

However, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Here, the evidence shows that the Veteran initially filed a claim seeking service connection for "hearing loss, moderate, high frequency" in October 1993.  The Veteran filed for service connection for several disorders in October 1993, but did not mention tinnitus or any kind of noise in his ears, including ringing.  

The Veteran was afforded a VA examination in January 1994.  The examination report shows that there were "no complaints of tinnitus."  None of the Veteran's treatment records contained any complaints of tinnitus.  

In the June 1994 rating decision, the RO denied service connection for hearing loss and did not address tinnitus.  

A statement received from the Veteran received on July 13, 1998, shows that he was requesting to reopen his VA claim "due to the fact that I believe the ringing in my ears that has developed since my separation is tinnitus."  There are no statements received prior to this correspondence indicating an intent to claim service connection for tinnitus.  

In a December 1999 rating decision, the RO granted service connection for tinnitus with an effective date of July 13, 1998.  The Veteran did not appeal the effective date assigned in this decision.

The Veteran filed a claim seeking an earlier effective date based on CUE in March 2006.  The Veteran noted that he was denied service connection for "hearing loss" and "defective hearing" in the June 1994 rating decision.  He reported that his hearing impairment was due to tinnitus, although he did not know the formal name for that condition at the time, so he just said he had trouble hearing due to noise in his ears.  The Veteran contended that the award of service connection was based on evidence of record at the time of the 1994 decision, namely his STRs.  He asserted that an earlier effective date for tinnitus dating back to 1993 was warranted.  
In a September 2008 statement, the Veteran contended that there was CUE in the June 1994 rating decision in that his initial claim for hearing problems was denied under the wrong diagnostic code.  Specifically, the Veteran contended that the June 1994 rating decision should have considered the diagnostic code for tinnitus instead of hearing loss.  Essentially, the Veteran contends that he complained of ringing in his ears when he first filed his claim for hearing disability problems.  His March 2012 Notice of Disagreement shows that since he first reported having ringing in his ears in 1984 during service, the evidence at the time of the 1994 rating decision showed tinnitus. 

Based on a review of the evidence, the Board concludes that an effective date earlier than July 13, 1998, for the grant of service connection for tinnitus is not warranted.  

Initially, the Board finds that the Veteran does not have a pending unadjudicated claim for tinnitus.  The Board observes that applicable case law on the question of unadjudicated claims is conflicting.  In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that where a veteran files more than one claim at a time and the rating decision acts on one claim but not another, the second claim is deemed denied, and the appeal period begins to run.  In Ingram v. Nicholson, 21 Vet. App. 232 (2007), however, the Court held that a reasonably raised claim remains pending until there is a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated, or an explicit adjudication of a subsequent claim for the same disability.  See also Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008) (affirming Ingram).

In determining whether the Veteran's claim had been previously adjudicated, the key question is whether sufficient notice was provided to the Veteran that would allow him to reasonably understand that he would not be awarded benefits for the disability asserted in his pending claim and thus decide for himself whether to accept the decision or seek redress elsewhere.  Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010); see also Adams v. Shinseki, 568 F.3d 956, 965 (Fed. Cir. 2009) ("[T]he implicit denial rule is, at bottom, a notice provision.").  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.

The Board finds that the "implicit denial" rule is not applicable in this case.  As noted above, the Court in Ingram discussed a "reasonably raised claim."  The evidence of record at the time of the June 1994 rating decision did not reasonably raise a claim of service connection for tinnitus.  The Veteran's October 1993 claim and any supporting statements at the time of the 1994 rating decision did not allude to ringing or other noise in the Veteran's ears.  The January 1994 examination report shows that there were no complaints of tinnitus, weighing against a finding that the examination raised a claim seeking service connection for tinnitus.  

Consequently, the Board finds that the Veteran does not have a pending unadjudicated claim seeking service connection for tinnitus and the "implicit denial" rule need not be addressed further.  

Moreover, the Board concludes that no CUE exists in the June 1994 rating decision.  The Veteran's CUE claim rests on the RO's failure to adjudicate an implied claim for tinnitus.  However, the Veteran has not shown that either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied and that the error, had it not been made, would have manifestly changed the outcome.  In this case, the Veteran's October 1993 claim specifically only sought service connection for "hearing loss, moderate, high frequency."  There is no indication in the Veteran's statements at the time of the June 1994 rating decision that he also sought service connection for ringing in his ears or tinnitus.  The January 1994 examination report shows that there were "no complaints of tinnitus."  Although the Veteran reported in his CUE claim that when he first filed for service connection in 1993 for his hearing loss, he reported that he identified having trouble hearing due to tinnitus, his statements at the time of the 1994 rating decision do not show such contentions.  To the extent that the Veteran argues that the RO did not evaluate the facts correctly, a disagreement with how the facts were weighed or evaluated is not CUE.  Russell at 313.  In this case, there are no statements that can be construed as an informal claim for service connection for tinnitus at the time of the June 27, 1994, rating decision.  

To the extent that the Veteran's arguments can also be construed as contending that there was CUE in the December 15, 1999, rating decision assigning an effective date of July 13, 1998, the Board also finds no CUE exists in that decision.  As already discussed above, the facts at the time of the December 1999 rating decision show that evidence indicating an intent to seek service connection for tinnitus was not received until July 13, 1998.  There is no information of record showing a claim, formal or informal, specific or implied, seeking service connection for tinnitus until the 1998 claim.  Consequently, the Veteran has not shown that either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Therefore, the Board finds that no CUE exists in the December 15, 1999, rating decision assigning an effective date of July 13, 1998.  

As the Board has concluded that no CUE exists in the December 15, 1999, rating decision, such decision is otherwise final.  There is no indication that the Veteran appealed the assignment of the effective date for tinnitus in the RO's December 1999 decision.  As the Veteran did not appeal that decision, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

In reaching the conclusion that the December 1999 decision is final, the Board has considered the holding in Bond, 659 F.3d 1362.  Here, no new evidence pertinent to the issue of an earlier effective date was received between the December 1999 decision and 2006 claim.  The December 1999 decision is thus final.  

For the reasons set forth above, the Board has concluded that no CUE exists in the June 1994 rating decision that did not adjudicate tinnitus as there was no claim for tinnitus pending at the time of the rating decision.  In this case, the Veteran is seeking an effective date earlier than July 13, 1998, for the grant of service connection for tinnitus.  However, additional evidence pertaining to a claim for benefits based on tinnitus was received until his claim was filed in July 13, 1998.  The evidence does not show that either an informal or a formal claim was received prior to July 1998.  The December 1999 rating decision assigning an effective date of July 13, 1998, also does not contain CUE as discussed above.  Due to the laws pertaining to effective dates, the Veteran is unable to be granted an earlier effective date.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than July 13, 1998, for the grant of service connection for tinnitus, to include whether there was CUE in June 27, 1994, and December 15, 1999, rating decisions is denied.  See 38 U.S.C.A §5107 (West 2014).  

	2.  Hearing Loss 

The Veteran's STRs contain numerous audiological evaluations, but do not show that his hearing acuity met VA's standard of a hearing loss disability as per 38 C.F.R. § 3.385.  

As discussed in the analysis of the Veteran's petition to reopen, the Board has found that the June 1994 rating decision is final.    

In the Veteran's April 2010 claim, he contended that the RO disregarded evidence showing hearing loss.  The Veteran specifically discussed a record dated in 1996.  The Veteran's contentions have not shown how the RO committed CUE in the 1994 rating decision insofar as it denied service connection for hearing loss.   

Based on a review of the evidence, the Board concludes that the allegation of CUE in the June 27, 1994, rating decision that denied service connection for hearing loss should be dismissed without prejudice.  

In this case, the Veteran has not specified how either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied and that the error, had it not been made, would have manifestly changed the outcome.  In this case, the Veteran's CUE claim discusses evidence dated in 1996, after the June 1994 rating decision.  As noted above, a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell, 3 Vet. App. 310.  Consequently, as the Veteran's CUE claim revolves around the RO not considering evidence that was not in existence at the time of the 1994 rating decision, the Board concludes that specific errors of CUE have not been pled.  Therefore, the Board finds that the Veteran's CUE claim should be dismissed without prejudice.  

Service Connection

Service connection is granted for disability resulting from disease or injury incurred or aggravated during active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of a relevant injury or disease, and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This chronic disease (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

That said, it also deserves pointing out, however, that the Court has held that § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at time of separation from service or even within the one-year presumptive period.  See Hensley, 5 Vet. App. at 159.  The Court explained that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation from service, he nevertheless may establish his entitlement to service connection for a current hearing loss disability by submitting competent and credible evidence showing the current disability is causally related to his service, as opposed to other ("intercurrent") causes.  Id., at 160.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).
Consider also, however, that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The Veteran's STRs contain numerous audiograms, but none of them show that the Veteran's hearing acuity equated to VA's definition of hearing loss.  The Veteran's August 1968 entrance examination reported the Veteran's pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 
-10
-10
XXXX
-5
LEFT
5
-5
-5
XXXX
0

In his report of medical history, he denied hearing loss.  

The report of the Veteran's June 1974 separation examination shows that he had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
5
0
0
        5
5

In a February 1975 report of medical history, the Veteran again denied hearing loss.  The Veteran's first period of military service ended a short time later, in March 1975.  

His December 1975 enlistment examination for his next period of service shows that he had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 
5
5
5
0
LEFT
10
15
5
10
15

In his report of medical history, he continued to deny hearing loss.  A July 1979 audiogram shows that he had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 
5
5
5
5
LEFT
10
5
5
20
15

The Veteran's second period of military service ended a short time later, in December 1979.  

An August 1982 before his third and final period of service shows that he had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 
10
0
10
10
LEFT
10
10
5
15
10

In his report of medical history, he continued to deny hearing loss.  

An August 1991 report of medical history also shows that the Veteran denied hearing loss. 

A June 1992 audiogram shows that the Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 
10
5
10
20
LEFT
10
10
10
25
20

The Veteran's third and final period of military service ended in August 1993.  The Veteran has numerous other audiograms throughout his periods of service showing his pure tone thresholds, in decibels, besides those discussed above.  However, they do not show hearing loss as defined by VA's standards.

The Veteran's DD 214 from his service ending in August 1993 shows that his military occupational specialties (MOS) were those of a PME instructor and air traffic control technician.  Therefore, in-service acoustic trauma is conceded.

The Veteran submitted a medical evaluation from C.B., M.D. dated in August 2005.  Dr. C.B. noted reviewing the Veteran's medical record, but did not mention examining him.  Dr. C.B. opined that the Veteran had bilateral hearing loss and it was his opinion that that hearing loss was more likely than not due to his service time experiences.  Dr. C.B. did not specify what treatment record(s) showed a bilateral hearing loss disability.  

Post service-treatment records do not show a hearing loss disability as defined by VA's standards until the October 2011 examination.  The 1994 and 1998 VA examinations did not show that the Veteran's hearing acuity met 38 C.F.R. § 3.385.  

The October 2011 examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner noted that the Veteran had normal hearing acuity during enlistment and separation examinations in August 1968, June 1974, December 1975, July 1979, August 1982, and June 1992.  The examiner noted that there was no significant threshold shifts present for any of the three periods of active duty.  The examiner concluded that based on the available evidence, it was not likely that the Veteran's bilateral hearing loss was caused by or a result of military service.  The examiner noted that the Veteran reported military, occupational (two years highway patrol and seven years in a casino), and recreational (hunting) noise exposure.  

When considering this collective body of evidence, the Board concludes that service connection is not warranted.  Although the Veteran had in-service acoustic trauma and has a current diagnosis of hearing loss as defined by VA standards, the evidence does not support a finding of a nexus.  

The evidence does not show that the Veteran's hearing loss began in service or, to the extent sensorineural, within a year of his discharge.  The Veteran's June 1992 audiogram showed that he did not have any hearing loss.  His reports of medical history (which he completed, himself) throughout his military service also showed that he specifically denied having any hearing loss.  The first indication of any hearing loss as defined by VA was not until 2011, close to two decades after he was discharged from service.  As already discussed above, examinations in 1994 and 1998 failed to show a hearing loss disability as defined by VA standards.  As such, the evidence does not support a finding that the onset of the Veteran's hearing loss was during his service or that he had sensorineural hearing loss to the required minimum compensable degree within a year of his discharge from service.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Equally, no clinician has provided any opinion indicating the Veteran's hearing loss began in service.  Although the absence of hearing loss in service or within the one-year presumptive period is not an absolute bar to service connection, the evidence of record does not support a finding that the Veteran's current hearing loss disability is related to any in-service acoustic trauma.  The Board's finding is supported by the opinion of the October 2011 VA examiner refuting any such notion.  

The October 2011 VA examiner's opinion concludes the Veteran's hearing loss is unrelated to his military service.  In support of this opinion, the examiner noted that there were no significant threshold shifts when comparing the entrance and exit examinations.  As this negative nexus opinion was formed after interviewing and examining the Veteran, reviewing the evidence that includes the Veteran's contentions, and is supported by well-reasoned rationale, the Board accords it a lot of probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board is mindful of the supporting opinion from Dr. C.B.  However, the Board concludes that this opinion has less probative value than that of the October 2011 VA compensation examiner.  No rationale was provided in support of this opinion.  Moreover, Dr. C.B. did not address what evidence showed hearing loss as defined by VA standards.  Unlike the VA examiner who discussed that the Veteran's STRs showed no significant threshold shifts, Dr. C.B. did not provide any such reasoning or rationale for his opinion.  Without a thorough rationale like the VA examiner, the Board finds that Dr. C.B.'s opinion, when compared to the October 2011 VA examiner's opinion, has less probative value in supporting a finding of service connection.  See Hernandez-Torens v. West, 11 Vet. App. 379, 382 (1998) (stating that the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).  As already alluded to, most of the probative value of a medical opinion is derived from its underlying reasoning, not just from whether the claims file was reviewed or even the ultimate answer.  See Nieves-Rodriguez v. Peake, 22 Vet App at 304 (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  Indeed, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Consequently, the Board concludes that service connection for hearing loss based on Dr. C.B.'s opinion, when considering the overall evidence of record, is not warranted.  

Furthermore, as the evidence fails to show that hearing loss was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  As discussed above, the earliest evidence confirming hearing loss as defined by VA was in 2011, close to two decades after service.  Moreover, the 1994 and 1998 examinations failed to show a hearing loss disability manifest to a degree of 10 percent or more.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as sensorineural hearing loss is a chronic disease as per 38 C.F.R. § 3.309(a).  The Board acknowledges the Veteran's contentions as to hearing loss symptomology since service.  However, as discussed above, the Veteran repeatedly denied hearing loss during service.  Furthermore, notwithstanding his contentions, the October 2011 VA examiner still provided a negative nexus opinion.  In this case, considering the denial of hearing loss throughout service, the absence of a hearing loss disability as defined by VA until at least 2011, as well as the negative nexus opinion, the Board concludes that the evidence does not support a finding of a continuity of symptomatology since service.  Moreover, this notion of continuity of symptomatology since service only applies to situations where the condition now being claimed was first "noted" in service.  And, to reiterate, the Veteran denied having any hearing loss throughout service (when recounting his medical history on the questionnaires).

The overall evidence of record as discussed above weighs against a finding of hearing loss being associated with the Veteran's active duty service.  Without the evidence, even on balance, showing an association between hearing loss and his active duty, service connection for hearing loss is unwarranted.

To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issues in this case, the etiology of hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's assertions as to etiology have no probative value in these critical respects.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hearing loss.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and his claim resultantly must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.



ORDER

New and material evidence sufficient to reopen the previously denied claim of service connection for PTSD not been received, the application to reopen this issue is denied.

New and material evidence having been received, the claim for service connection for hearing loss, however, is reopened.

Entitlement to an effective date earlier than July 13, 1998, for tinnitus, to include whether there was CUE in June 27, 1994, and December 15, 1999, rating decisions, is denied.  

The claim of CUE in a June 27, 1994, rating decision that denied service connection for hearing loss is dismissed without prejudice.  

Entitlement to service connection for hearing loss is denied.  


REMAND

Regrettably, another remand for the issue of service connection for hypertension, to include as secondary to the service-connected residuals of a transsphenoidal hypophysectomy of a pituitary tumor is needed.  

The Veteran claims that his hypertension is secondary to his service-connected  residuals of a transsphenoidal hypophysectomy of a pituitary tumor.  Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Veteran was afforded VA examinations in March 2009 and June 2011; a medical opinion that did not address service connection on a secondary basis was also obtained in January 2014.  The 2009 and 2011 examiners opined that the Veteran's hypertension was not caused or related to his service-connected residuals of a transsphenoidal hypophysectomy of a pituitary tumor including medications taken for that disability.  However, no opinion specifically regarding aggravation was provided.  As secondary service connection includes the issue of whether a service-connected disability causes an increase in severity of a nonservice-connected disability, the Board finds that an addendum opinion addressing aggravation is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Shreveport VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the June 2011 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that hypertension is aggravated by the service-connected residuals of a transsphenoidal hypophysectomy of a pituitary tumor including medications taken for that disability [If hypertension is found to have been aggravated by the service-connected residuals of a transsphenoidal hypophysectomy of a pituitary tumor including medications taken for that disability, the examiner should quantify the approximate degree of aggravation.]  
      
Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  

For the above requested opinion, a complete rationale should be provided for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then readjudicate this remaining claim in light of this and all other additional evidence.  If this claim continue to be denied or is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


